Citation Nr: 1451648	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin condition of the hands, to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117.

2.  Entitlement to service connection for a respiratory disorder, claimed as "breathing problems," to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117.

4.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117.

5.  Entitlement to service connection for memory loss.  

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently does not have fibromyalgia.

2.  The Veteran does not have a current respiratory disorder.  

3.  The Veteran's skin condition and headaches have been attributed to known clinical diagnoses of dyshydrotic eczema (also diagnosed as dermatitis, keratosis pilaris of the arms, and keratolysis exfoliativa) and tension headaches, respectively, and no provider has found an undiagnosed illness manifested by a skin condition or headaches or any symptoms that are not attributable to the noted diagnoses.  

4.  The evidence of record does not show that the Veteran has a skin condition, joint pain, or headaches that are etiologically related to active service.  

5.  On January 14, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to service connection for memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition of the hands, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5130A, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.159, 3.303, 3.317 (2014). 

2.  The criteria for service connection for a respiratory disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5130A, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.159, 3.303, 3.317 (2014).

3.  The criteria for service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5130A, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.159, 3.303, 3.317 (2014).

4.  The criteria for service connection for fibromyalgia/joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5130A, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.159, 3.303, 3.317 (2014).

5.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for memory loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Skin Condition, 
Respiratory Disorder, Headaches, and Fibromyalgia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has several qualifying chronic disabilities as a result of his service in the Persian Gulf War, manifested by symptoms including a skin condition of the hands, a respiratory disorder (difficulty breathing), headaches, and fibromyalgia.

First, the Board finds that the weight of the evidence demonstrates that the Veteran does not have fibromyalgia.  VA treatment records show that, on occasion, the Veteran has been diagnosed with fibromyalgia, or with symptoms consistent with fibromyalgia, in particular by his primary care physician, Dr. C.  For instance, in July 2008, Dr. C. assessed "likely fibromyalgia" based on complaints of muscle achiness with no signs of active inflammation such as myositis or arthritis.  

Further, Dr. C. filled out two separate Disability Benefits Questionnaires on behalf of the Veteran.  On a form signed in January 2014, the doctor, after reviewing VA treatment records only, indicated that the Veteran was diagnosed with fibromyalgia in April 2009, but had the onset of diffuse widespread pain in 1992 that worsened over the years.  Dr. C. further indicated that the fibromyalgia was manifested by symptoms including widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias in both hands, headache, depression, anxiety, and irritable bowel syndrome.  According to the doctor, the Veteran's symptoms had been unresponsive to pharmacological treatment, and diagnostic tests - including ANA, rheumatoid factor, and x-rays, had all been negative.   A February 2012 form completed by Dr. C. contains similar information.

VA treatment records show the first complaint of generalized joint pain in September 2000.  Prior to that point, the Veteran had attributed back and knee pain to specific events during active service.   

However, the Veteran has been afforded two VA examinations to address the question of whether he has a current diagnosis of fibromyalgia.  First, in an October 2010 VA examination report, after reviewing the claims file and conducting a comprehensive physical examination and interview of the Veteran, a VA examiner concluded that no diagnosis of fibromyalgia could be made on the basis of the examination.  She further opined that it is less likely as not that this Veteran suffered from a chronic disability pattern to include fibromyalgia, reasoning that the term fibromyalgia had been used regarding his complaints without a full work-up.  She noted that, on examination, the Veteran was tender not only at the usual trigger points, but to every lightly touched muscle and joint.  With fibromyalgia, muscle triggers are specific, discrete, isolated locations, not every muscle and joint.  Therefore, the examiner concluded that it is less like as not that the Veteran suffers from fibromyalgia.  

Next, in a September 2012 VA examination report, a different VA examiner opined that a current diagnosis of fibromyalgia could not be made due to lack of corroborative evidence.  Namely, the examiner noted that records from a lengthy hospitalization in 1994 are silent for complaints of pain or discomfort, which the exception of back pain, which, as previously noted, the Veteran attributed to a specific in-service injury.  Moreover, the examiner cited to negative musculoskeletal examinations conducted in 2000 and 2001, as well as multiple statements made by the Veteran endorsing his belief that he should be compensated for his symptoms.  In addition, the VA examiner noted physical therapy notes from 2011 indicating inconsistency in effort and negative examinations for pain.  Further, the Veteran was examined by his primary care physician in February 2010, at which time there were ten points that were tender.  The examiner noted that diagnostic criteria require a minimum of 11 out of 18 points to be tender.  Finally, with regard to the current examination, the examiner noted that some of the Veteran's complaints of tenderness were not explainable, such as his beard, as hair has no nerve endings.  In addition, there was no objective evidence of tenderness on reexamination with strength and passive range of motion testing, and the Veteran rested his elbows on his armchair without apparent tenderness.  Moreover, the VA examiner stated that medical literature (to which she provided specific citations) reported a high level of malingering in individuals claiming fibromyalgia for disability.    

The Board finds the VA examinations and opinions to be highly probative.  The examiners conducted thorough examinations and interviews of the Veteran, and provided rationale for their opinions.  The VA opinions are more probative than those of Dr. C., as the VA examiners provided specific findings regarding their physical examinations of the Veteran, cited to records from his claims file in support of their opinions, as well as to medical literature supporting their opinions.     

By contrast, Dr. C. merely cites to several negative blood tests in support of her diagnosis, and does not discuss the diagnostic criteria for fibromyalgia, nor the inconsistencies of previous reports of pain made by the Veteran or prior negative musculoskeletal examinations.  In sum, the opinions of the VA examiners are more thorough and comprehensive than those of Dr. C., and are supported by the medical evidence of record.  

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For those reasons, the Board finds that the multiple treatment records that indicate a diagnosis of fibromyalgia without anything further and the Disability Benefit Questionnaires completed by Dr. C. are of less probative value than the VA opinions.  Thus, the Board gives more weight to the opinions of the 2010 and 2012 VA examiners.

Further, while the Veteran might sincerely believe that he has fibromyalgia that is related to his active service, and lay persons are competent to provide opinions on some medical issues, the issue of whether he has a current medical diagnosis of fibromyalgia that is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of fibromyalgia or an undiagnosed illness manifested by joint pain.  

The Board also finds that the weight of the evidence demonstrates that the Veteran does not have a current respiratory disorder, and that his complaints of a skin condition and headaches are medically attributed to known, diagnosed disorders.   

An October 2010 VA examiner assessed dyshydrotic eczema, tension headaches, and could find no respiratory disorder other than obstructive sleep apnea.  In support of his conclusions, the VA examiner noted that examinations, chest x-rays, and pulmonary function testing had all been negative.  Moreover, the tension headaches described by the Veteran were no accompanied by aura, nausea, vomiting photophobia, or sound sensitivity.  The examiner stated that it is less likely as not that the claimed disabilities, including a skin condition, breathing problems, fibromyalgia with joint pain, and headaches, represent a chronic disability pattern.  The VA examiner's conclusions were based on a thorough physical examination and interview of the Veteran, as well as review of the claims file, and are highly probative. 

VA treatment records also support the VA examiner's conclusions.  For instance, a September 2000 chest x-ray study was conducted for complaints of dyspnea, but was negative.  In addition, they show a diagnosis of obstructive sleep apnea in 2009, but no other diagnosed respiratory disorders.  VA treatment records from 2008 and 2009 show various diagnoses of vesicular hand dermatitis, keratosis pilaris of the arms, and keratolysis exfoliativa with an associated positive KOH hyphae test (a positive fungal test), all known diagnoses with at least partially known etiologies.  Treatment records also show complaints of headaches, but do not attribute these to Gulf War service or an undiagnosed illness.      

No diagnosis of an undiagnosed illness manifested by a skin condition, respiratory disorder, or headaches has been assigned by any examiner or provider who has treated the Veteran during the pendency of this appeal.  Because the medical diagnoses for the skin condition and headaches are known, the Veteran does not have an undiagnosed skin condition or headache disorder.

Moreover, as noted above, the greater weight of the probative evidence is against finding that the Veteran has a current respiratory disorder (other than obstructive sleep apnea).  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

With regard to the separate issue of the respiratory disorder obstructive sleep apnea, service connection for obstructive sleep apnea was denied by the RO in a March 2010 rating decision.  This decision was not appealed; therefore, the decision is final, and the Board does not have jurisdiction over it. 
 
For the foregoing reasons, no presumption of service connection for fibromyalgia, a skin condition, a respiratory disorder, or headaches, as due to undiagnosed illness, is applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Board also finds that direct service connection for the Veteran's various diagnoses is not warranted. 

The evidence of record shows that he has current diagnoses of dyshydrotic eczema (also diagnosed as dermatitis, keratosis pilaris of the arms, and keratolysis exfoliativa), tension headaches, and complaints of joint pain.  

Service treatment records are negative for complaints of, treatment for, or a diagnosis of any of the currently diagnosed disabilities, or any symptoms reasonably attributed thereto.  The July 1991 separation examination report reflects that the Veteran checked "no" next to "swollen or painful joints," "frequent or severe headache," "skin diseases," and "arthritis, rheumatism, or bursitis" on his Report of Medical History.  In addition, clinical evaluation of the head, lungs and chest, skin, neurologic system, and extremities were marked as normal.  Thus, as there is no evidence of an in-service event, disease, or injury manifesting the Veteran's currently diagnosed dyshydrotic eczema, tension headaches, and joint pain, direct service connection for those disabilities is not warranted. 

Following service separation in July 1991, the evidence of record does not show any complaints, diagnosis, or treatment for skin condition until August 1992, when the Veteran sought treatment for pruritic lesions on his arms and ankles, which were diagnosed as poison ivy.  He next reported a skin problem in September 2000, at which time he complained of intermittent skin rashes involving his hands and feet associated with peeling (consistent with the current complaints).  The VA clinician assessed dermatitis and intermittent problems with dyshidrotic eczema (the current diagnoses).  

At an October 1993  VA examination, the Veteran reported back and right knee pain attributable to specific injuries during active service.  He was diagnosed with mechanical low back strain and right knee plica and possible medial meniscus tear.  Service connection for these disorders was denied in an October 1993 rating decision.  Following this denial, the Veteran began attributing his back pain and other joint pain to Gulf War syndrome, as reflected in a July 1994 clinical record.

Finally, the first documented report of headaches is the Veteran's request for service connection for headaches in 2005, many years after service separation.    

The absence of post-service complaints, findings, diagnosis, or treatment for over one year after service separation (and, in the case of joint pain and headaches, 3 years and 14 years, respectively) is one factor that tends to weigh against a finding of unremitting symptoms of a skin condition, joint pain, and headaches after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for breathing problems in October 1992, but did not mention a skin condition, joint pain, or headaches at that time.  Moreover, when he filed a claim for a skin condition in August 1993, he did not mention joint pain or headaches, and when he filed his first claim for "muscle pain" in 1997, he did not mention headaches.  This suggests to the Board that there was no pertinent skin condition, joint pain, or headache symptomatology at the time he filed his claim in 1992, no joint pain or headache symptomatology in 1993, and no headaches in 1997.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his claimed disabilities, as outlined above, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting a skin condition, joint pain, or headaches in service, or the lack of skin condition, joint pain, or headache symptomatology at the time he filed the claim, or both. 

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of a skin condition, joint pain, and headaches since separation from service in 1991, the Board finds that, while the Veteran is competent to report the onset of such symptoms, his recent reports of unremitting symptoms of a skin condition, joint pain, and headaches since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to unremitting symptoms of a skin condition, joint pain, and headaches after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any complaints, findings or diagnoses of a skin condition, joint pain, or headaches; the lack of any post-service documentation of treatment or diagnoses of the same until (at least) more than one year after service separation; and the filing of a claim for service connection in October 1992 with no mention of a skin condition, joint pain, or headaches. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current skin condition, joint pain, and headaches and his military service, including no credible evidence of either a relevant in-service disease or injury, unremitting symptoms of a skin condition, joint pain, or headaches during active service, or unremitting symptomatology of a skin condition, joint pain, and headaches since service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for a skin condition, joint pain, and headaches, and outweighs the Veteran's more recent contentions regarding unremitting  in-service and post-service skin condition, joint pain, and headache symptoms.  There is simply nothing that connects the current problems and active service.  The best evidence, including the negative service treatment records, the gap between service and the start of the disabilities, and the prior claims for other disabilities with no mention of symptoms of the currently claimed skin condition, joint pain, or headaches, supports the denial of these claims. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a skin condition, respiratory disorder, headaches, and fibromyalgia/joint pain is not warranted. 

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Dismissal of Memory Loss Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to entitlement to service connection for memory loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to service connection for memory loss, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, timely May 2008, December 2008, and May 2009 letters satisfied VA's duty to notify, and the Veteran has not alleged deficiency in the notice provided to him.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examinations and opinions, and the Veteran's statements.  

VA examinations and opinions were obtained in October 2010 with regard to the claims decided herein.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2010 VA examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin condition of the hands, to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117, is denied.

Service connection for a respiratory disorder, claimed as "breathing problems," to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117, is denied.

Service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117, is denied.

Service connection for fibromyalgia, to include as due to an undiagnosed illness or other qualifying chronic disability under the provisions of 38 U.S.C.A. §1117, is denied.

The appeal regarding entitlement to service connection for memory loss is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


